DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim language “a reduction in a temperature associated with the log is attributable to the particle beam” does not make sense in this context.

An electron beam would not reduce the temperature of a log. It would increase the log’s temperature, because energy is being added to the log, not taken away.


Claim Rejections - 35 USC § 102 or 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 16 and 18 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) and 102(a)(2) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Kang et al. (US 2008/0251156).
Re claim 1: 

A system for treatment of invasive pests, comprising: an irradiation device for generating a particle beam, the particle beam being applicable to a log; 

Kang et al. teaches (para 0001): “The present invention relates to a technical field of the quarantine treatment of a farming and forestry product for pest control, particularly, to a method and a device of irradiation of logs with electron beams as a phytosanitary treatment.”

The above limitation is exactly met, since an electron beam is a kind of particle beam, and it is used to eliminate pests on a log.

at least one spinning roller configured to rotate the log, wherein the particle beam provides an in-situ treatment of the log via irradiation from the particle beam.

See especially figures 1 and 7-9. Both show systems for conveying / moving logs in order to irradiate them with an electronic beam.
In figure 1, element 5 is described as a conveying device, underneath log 4 (para 0041). Element 5 is clearly a roller.
In figures 7-9, a larger capacity system is shown, with very large belts. Underneath these belts however are rollers.
In figure 1 it is not clear that the logs rotate, but in the configuration of figures 7 to 9, the logs clearly do rotate, as they roll on belts which are driven by rollers. Whereas in figure 1, the different sides are irradiated by multiple electron beams, in figures 7-9, the logs roll in order to expose the full circumference to the beam.

Re claim 2:
As seen above, Kang et al. employs an electron beam.

Re claim 3: 
At para 0022, Kang et al. discloses that the electron beam is 10-14 MeV. The examiner notes that this range is very close to the claimed value of 9 MeV and that in view of Kang et al., and experimenter would find a 9 MeV electron beam to be quite comparable in effect to a 10 MeV beam. In the examiner’s view, this does not rise to the level of a patentable difference.

Re claim 16:
All of the limitations are addressed in Kang et al.
An irradiation device or multiple irradiation devices irradiate logs with electron (particle) beams.
The configuration in figures 7-9 of Kang et al. shows a log bay handling many logs and multiple rollers driving a belt that conveys the logs.
As various figures show, the irradiating system goes over the log bay (i.e. figures 7-9).
Shielding is used extensively (para 0007, 0019, 0020 and 0025).
Speed of the conveyance system is adjustable (para 0014, 0018, 0055, 0057 and claim 10).

Re claim 18: The throat plate seen at figure 11 is an aperture for the beam.


Claims 5-9, 11-15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang et al. as applied to claim 1 above, in view of Korenev (US 2003/0164285).
Re claim 5:
Kang et al. teaches irradiating wood with electron beams in order to remove pests.
Kang et al.’s electron beam generator does not appear to be portable.
Korenev teaches (see abstract and full text) that an electron beam generator, also for eliminating biological life to sterilize materials, is portable.
In view of Korenev’s teaching, it would have been obvious to expand the possibilities for Kang et al.’s treatment of logs for insects using an electron beam by using an electron beam generator that is portable. This enables the treatment of logs without moving the logs, or even the treatment of standing trees.
Re claim 6: An electronic beam irradiation device will have an electron beam accelerator, whether portable or stationary. See paragraphs 0003, 0004 and 0007-0013 of Kang et al. and paragraphs 0011 and 0031 of Korenev, where accelerators are explicitly named.
Re claim 7: See para 0051. The power of the electron beam in Korenev has a range of values that it can be set to.

Re claim 8: See discussions re claim 5, above. Given Kang et al.’s treatment of logs and Korenev’s focus on making the electron beam generating device, portable, it would have been obvious to treat a standing tree.

Re claim 9:
At para 0022, Kang et al. discloses that the electron beam is 10-14 MeV. The examiner notes that this range is very close to the claimed value of 9 MeV and that in view of Kang et al., and experimenter would find a 9 MeV electron beam to be quite comparable in effect to a 10 MeV beam. 

Re claim 11: If the tree is rotated, it must have been cut. At that point it is a log. Kang et al. teaches rotating logs for pest treatment with an electron beam.

Re claims 12-15: With a portable electron beam generator as per Korenev to elimate pests, it would have been obvious to move the beam generator all over and around the tree / logs, to cover all the surfaces where pests could be.

Re claim 17: The benefits of making the electron beam radiation device of Kang et al. portable have been addressed extensively above.

Claims 19 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang et al. as applied to claim 1 above, in view of Tucek (US 4,005,894).
Note that Kang et al. has (see figures 7-9) at least two log bays (areas that collect many logs) – at a loading area (figs. 7 and 9) and at an unloading area (fig. 8).
Kang et al. is silent about the use of an arm to move logs around in the context of that system.
Tucek teaches (figure 1 is exemplary) that a retractable gripping arm to move and place logs is about 40-year-old technology.

In view of the teaching of Tucek, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the old and well-known gripping arm of Tucek to place logs in the log bay.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876